

Exhibit 10.07


2017 INVESTMENT ELECTION FORM
Valero Energy Corporation Deferred Compensation Plan


Direction of Investments


The undersigned Participant hereby directs that the measurement of the
Participant’s account be determined as if it were invested in the fund options
as indicated below.


DEFERRALS OF SALARY AND/OR BONUSES BEGINNING 1/1/2017
WILL BE TREATED AS IF INVESTED AS INDICATED BELOW.


Enter your investment elections: 5% minimum/increments of 5%.
The total of the percentages must equal 100%.
You may invest in any one or more (including all) of the fund options.




_ _ _ _ _% DGAGX   Dreyfus Appreciation


_ _ _ _ _% FSTGX     Fidelity Intermediate Government


_ _ _ _ _% JAWWX   Janus Worldwide


_ _ _ _ _% MTIXX    Milestone Funds Treasury Obligations Portfolio


_ _ _ _ _% OAKMX  Oakmark I


_ _ _ _ _% RPMGX   Price Mid-Cap Growth


_ _ _ _ _% SRINX      Columbia Income Z


_ _ _ _ _% VBINX     Vanguard Balanced Index


_ _ _ _ _% VEXMX   Vanguard Index Extended Market


_ _ _ _ _% VFINX     Vanguard Index 500


_ _ _ _ _% VQNPX   Vanguard Growth and Income
________
  100  %
 





I understand that the elections I have chosen on this form shall remain in
effect until I make a directive to change.


 
 
 
 
 
 
Participant’s Signature
 
Date
 
 
 
 
 
 
Participant’s Name
 
Participant’s Employee ID Number



